            Case 7:20-mj-02252-UA Document 7 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN THE MATTER OF                                            Case No.: 20-mj-2252
THE EXTRADITION OF
HYUK KEE YOO
a/k/a “Hyukkee Yoo”                                         NOTICE OF APPEARANCE
a/k/a “Keith Yoo”



To: The Clerk of the Court and all parties of record

         I am admitted practice in this court, and I appear in this case as counsel for Defendant Hyuk

Kee Yoo and request that all pleadings and other filings regarding this matter be served upon

the undersigned at the office address and e-mail address listed below.



Dated:          July 22, 2020
                New York, NY
                                                        BRACEWELL LLP

                                                        /s/ Paul Shechtman
                                                        Paul Shechtman
                                                        1251 Avenue of the Americas, 49th Floor
                                                        New York, NY 10020
                                                        (212) 508-6100
                                                        paul.shechtman@bracewell.com

                                                        Attorneys for Defendant Hyuk Kee Yoo
